t c memo united_states tax_court karen and gary fujita petitioners v commissioner of internal revenue respondent docket no filed date karen and gary fujita pro sese julie l payne for respondent memorandum findings_of_fact and opinion parr judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax additions to tax under sec_6651 and a in the amounts of dollar_figure and ‘a111 section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references continued dollar_figure respectively and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure by separate notice_of_deficiency respondent determined an dollar_figure deficiency in gary fujita's petitioner federal_income_tax and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively by separate notice_of_deficiency respondent determined a dollar_figure deficiency in karen fujita's mrs fujita federal_income_tax and an addition_to_tax under sec_6651l a in the amount of dollar_figure the issues for decision are whether for and petitioners are properly subject_to federal_income_tax we hold they are whether for and petitioners are liable for additions to tax under sec_6651 we hold they are whether for petitioners are liable for an addition_to_tax under sec_6654 we lack jurisdiction to decide this issue whether for petitioners are liable for an accuracy-related_penalty under sec_6662 we hold they t continued are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties stipulated that the sole issue to be decided by the tax_court in this case is whether wages paid to a private individual by a private employer constitute property subject_to federal income_taxation we shall not be bound by this stipulation however as it does not take into consideration the additions to tax and accuracy-related_penalty or that petitioners had income from sources other than wages are whether for petitioner is liable for an addition_to_tax under sec_6654 we hold he is some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in seattle washington findings_of_fact petitioners are husband and wife petitioners filed a joint federal_income_tax return on which they reported no taxable_income but attached two forms w-2 the first form_w-2 was issued to mrs fujita by the city of seattle and indicated that she earned employee compensation in the amount of dollar_figure the second form_w-2 was issued to petitioner by the boeing co and indicated that he earned employee compensation in the amount of dollar_figure on both of these forms w-2 petitioners wrote i did not earn wages salary or compensation_for services as defined by title_26 i am not an officer employee or elected official of the united_states the district of columbia or any agency_or_instrumentality of the united_states or the district of columbia further i earned no united_states source income or effectively_connected_income from within the united_states as defined in title_26 petitioners did not file a federal_income_tax return opinion petitioners do not challenge the facts on which respondent's determinations are based nor the calculation of tax petitioners have stipulated that they received among other things wages and interest during the taxable years at issue petitioners' argument is merely that they have not been shown any law that provides they are subject_to tax this is not accurate respondent's trial memorandum provided petitioners with legal authority regarding their duties as taxpayers at trial the court also directed petitioners' attention to sec_61 a regarding gross_income nevertheless petitioners continue to seek to avoid the incidence of federal_income_tax by advancing hackneyed rhetoric that has been universally rejected by this and other courts see eg 848_f2d_1007 9th cir affg tcmemo_1987_225 we shall not painstakingly address petitioners' assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice to say petitioners are subject_to federal_income_tax during the relevant years and we sustain respondent's deficiency determinations in addition respondent determined additions to tax under sec_665l1 a and a and an accuracy-related_penalty under sec_6662 for respondent also determined additions to tax under sec_6651 and sec_6654 for the commissioner's determinations are presumptively correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 petitioners did not address the additions to tax or the accuracy- related penalty and have therefore failed to meet their burden accordingly the additions to tax and the accuracy-related_penalty are sustained by motion made at the conclusion of trial respondent requested the court to impose a penalty on petitioners under sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the proceedings have been instituted or maintained by the taxpayer primarily for delay or if the taxpayer's position in such proceedings is frivolous or groundless see sec_6673 a and b a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable -the addition_to_tax for under sec_6654 applies only to petitioner as determined by separate notice_of_deficiency we do not sustain however the addition_to_tax pursuant to sec a for petitioners filed a joint federal_income_tax return for therefore we lack jurisdiction over the addition_to_tax pursuant to sec_6654 for see sec_6665 b argument for change in the law 791_f2d_68 7th cir petitioners’ position based on stale and meritless contentions is manifestly frivolous and groundless and their action has resulted in the waste of limited judicial and administrative resources accordingly respondent's motion is granted and we shall require petitioners to pay to the united_states a penalty pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
